Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 1 of 22




         EXHIBIT 49
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 2 of 22




      Office of Inspector General
              Audit Report


    AMTRAK’S NEW COST ACCOUNTING
  SYSTEM IS A SIGNIFICANT IMPROVEMENT
   BUT CONCERNS OVER PRECISION AND
      LONG TERM VIABILITY REMAIN
                Federal Railroad Administration

                 Report Number: CR-2013-056
                 Date Issued: March 27, 2013
           Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 3 of 22




           U.S. Department of
                                                                      Memorandum
           Transportation
           Office of the Secretary
           of Transportation
           Office of Inspector General


Subject:   ACTION: Amtrak’s New Cost Accounting System                                             Date:     March 27, 2013
           Is a Significant Improvement But Concerns Over
           Precision and Long Term Viability Remain
           Federal Railroad Administration
           Report No. CR-2013-056

  From:    Mitchell Behm                                                                        Reply to
                                                                                                Attn. of:    JA-50
           Assistant Inspector General for Rail, Maritime, and
           Economic Analysis

    To:    Federal Railroad Administrator

           For several years, Amtrak management, Congress, and other stakeholders1
           expressed concerns about weaknesses in Amtrak’s cost accounting system, the
           Route Profitability System (RPS). Specifically, they raised concerns over the
           system’s weaknesses in transparency, timeliness, system maintenance, and cost
           allocation. In 2005, the Government Accountability Office (GAO) reported that
           Amtrak’s reliance on cost allocation rather than cost assignment 2 and RPS’s lack
           of transparency contributed to unreliable financial performance reporting. 3 In
           response to these problems, Congress required the Federal Railroad
           Administration (FRA) to develop and Amtrak to implement a modern cost
           accounting and reporting system.

           The Passenger Rail Investment and Improvement Act of 2008 (PRIIA) 4 required
           the Department of Transportation’s Office of Inspector General (OIG) to review
           the new system to determine whether it produces reliable reporting on Amtrak’s
           financial performance. Specifically, our objectives were to assess whether the
           system: (1) tracks Amtrak’s financial performance by route, line of business, and



           1
             Amtrak’s other stakeholders include FRA, States and freight and commuter railroads.
           2
             In this report, assigned costs are referred to as costs that can be traced exclusively to a particular product or service;
           while allocated costs are referred to as costs that cannot be traced exclusively to a particular product or service and
           therefore must be apportioned in a reasonable and consistent way.
           3
             GAO, Amtrak Management – Systemic Problems Require Actions to Improve Efficiency, Effectiveness, and
           Accountability, GAO-06-145, October 2005.
           4
             P.L. No. 110-432 Div. B.
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 4 of 22
                                                                                                                       2


major activity; (2) addresses concerns with RPS; and (3) calculates Amtrak’s
avoidable costs 5 with respect to each of its routes using a sound methodology.

In conducting this audit, we interviewed Amtrak and FRA officials and their
contractors and consultants to identify critical elements of the new system’s design
and implementation, and assess whether the system meets its mandatory
requirements. We also reviewed Amtrak’s new cost accounting system’s
underlying cost methodology and FRA’s avoidable cost methodology, observed
system demonstrations, and analyzed system reports. Additionally, we interviewed
officials at other railroads, and academics and experts in the fields of
transportation economics, information technology, and cost accounting to assess
the reasonableness of FRA’s avoidable cost methodology. We conducted this audit
according to generally accepted Government auditing standards. A more detailed
discussion of our scope and methodology is provided in Exhibit A. A description
of some basic cost accounting principles is provided in Exhibit B.

BACKGROUND

As a private corporation that receives billions of dollars in capital and operating
grant funds from the FRA, Amtrak is required to submit regular reports to
Congress on the financial performance of each of its 45 train routes. For 34 years,
Amtrak generated these route performance reports using RPS. However, RPS did
not provide the reliable cost accounting information essential to making prudent
business decisions. Furthermore, because RPS did not report on the financial
performance of Amtrak’s ancillary lines of business, 6 there were also concerns
over the system’s ability to delineate revenues and costs by lines of business. 7

RPS’s shortcomings led to two congressional mandates requiring FRA to develop,
and Amtrak to implement, an improved cost accounting and reporting system. The
first, the Consolidated Appropriations Act of 2005, 8 required FRA to develop, and
Amtrak to implement, a methodology to calculate and report Amtrak’s fully
allocated costs and avoidable costs. The second mandate, PRIIA, required Amtrak
to implement a modern financial accounting and reporting system to track and
report on all its revenues and costs by route, line of business, and major activity. 9



5
  Avoidable costs are those costs which can be eliminated with the cessation of an activity, such as the manufacture of a
product line, or, in this case, the operation of an Amtrak route.
6
  In addition to its intercity train operations, Amtrak engages in ancillary business activities, including commuter rail
services for several States and transit agencies, equipment maintenance for other rail carriers, and rights-of-way and
real estate leasing.
7
  GAO-06-145
8
  P.L. No. 108-447 Div. H.
9
  Major activities within Amtrak’s routes and lines of business include train operations, equipment maintenance, food
and beverage services, and sleeping car services.
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 5 of 22
                                                                                                                       3


In 2010, Amtrak implemented its new system, Amtrak’s Performance Tracking
(APT), which is based on a cost methodology developed jointly by FRA and
Amtrak, to track and report on its financial performance. APT consists of two
modules—one that tracks and reports on Amtrak’s financial performance and
another that calculates and reports avoidable costs for each Amtrak route. In 2010,
Amtrak also implemented its SAP Enterprise Resource (SAP) 10 system that
consolidates data from Amtrak’s supply chain, human resources management, and
asset performance management systems with its financial accounting system. APT
is one of SAP’s ancillary systems 11 and is dependent on the financial data that
SAP contains to track and report on Amtrak’s financial performance. APT and
SAP were independently designed and consequently are not fully integrated. This
lack of integration has required Amtrak to develop a software bridge, or interface,
that allows the movement of financial data from SAP into APT.

In 2012, Amtrak announced its plan to reorganize its train operations into four new
business lines—Northeast Corridor Services, Long-Distance Services, State
Supported Routes, and Commuter Routes. This reorganization is intended to
improve both Amtrak’s understanding of the sources of its revenues and costs and
its evaluation of each line’s financial performance.

RESULTS IN BRIEF

While APT and SAP, Amtrak’s cost accounting and financial accounting systems,
were independently designed pursuant to separate congressional mandates,
together they allow Amtrak to track and report on its financial performance by
route, line of business and major activity. 12 However, implementation issues
related to data flow between the two systems have delayed its performance
reporting. Amtrak developed a new software interface between the two systems
that is intended to align the data from SAP to work correctly with APT. While the
new interface may resolve the underlying data flow issues, the company has not
yet demonstrated that it can produce performance reports in a timely manner to
meet statutory reporting requirements.

APT addresses the concerns raised about RPS’s shortcomings including system
transparency and reporting timeliness but it does not address concerns related to
system maintenance and cost assignment. To improve transparency, Amtrak
maintains both paper and electronic copies of APT’s methodology and has
developed a formal process to evaluate and document system changes. With APT,

10
   SAP is a German software company that is an international leader in software and software-related services.
Thousands of companies use SAP software to run their day-to-day business transactions and processes.
11
   SAP has 29 ancillary systems, including ones that feed cost data into SAP from various business functions such as
procurement, payroll, sales and distribution, etc., and others that rely on information generated within SAP.
12
   Amtrak uses APT to report its performance by route and line of business, while SAP reports by major activity.
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 6 of 22
                                                                                    4


Amtrak expects to be able to produce monthly performance reports in 12 to
14 days after the end of the reporting period, a significant improvement over RPS.
However, when designing APT, Amtrak customized the system to its operations
rather than using an off-the-shelf system. This custom design makes APT
challenging and more costly to maintain, raising concerns regarding its long-term
utility. Furthermore, while it assigns about 90 percent of its revenues, Amtrak
assigns only 20 percent of its costs and allocates the rest. While all cost accounting
systems rely on cost allocation to a degree, it is generally preferable to assign as
many costs as practical and allocate the remainder on some reasonable and
consistent basis. Amtrak is unable to assign a greater percentage of its costs or
allocate costs more precisely because Amtrak does not collect sufficiently detailed
cost data. For example, Amtrak does not measure and record each train journey’s
fuel consumption, but rather relies on a formula that estimates a journey’s fuel
consumption. In addition, Amtrak’s heavy reliance on cost allocation reduces the
precision of its performance reporting. Finally, Amtrak developed APT and SAP
around its current business practices, but it did not assess those business practices
to identify changes that would allow more precise tracking and financial
performance reporting.

According to Amtrak officials, Amtrak has not yet implemented FRA’s
methodology for calculating avoidable costs due to time and resource limitations.
However, this methodology has significant limitations. FRA’s methodology relies
notably on the use of statistical estimation that is not supported by economic
theory; fails to account for key factors such as wages and rents; and bases its
calculations on a limited data sample. Consequently, Amtrak and Congress may
not have a reliable estimate of the savings that could result from eliminating a
route.

We are making several recommendations to FRA to improve the precision of
Amtrak’s financial performance reporting.

APT CAPTURES AMTRAK’S FINANCIAL PERFORMANCE, BUT
PROBLEMS WITH DATA FLOW HAVE DELAYED REPORTING

With APT and SAP, Amtrak can capture its financial performance by route, line of
business and major activity, as PRIIA requires. However, issues related to the
implementation of the software interface between the two systems affected the
flow of data from SAP into APT and prevented Amtrak from compiling timely
performance reports. Consequently, Amtrak has not yet complied with PRIIA’s
requirement to produce performance reports within 90 days of its fiscal year’s end.
Amtrak has recently made changes to the interface that it believes corrects the data
flow issues and should enable it to comply with PRIIA’s reporting timeline.
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 7 of 22
                                                                                 5


APT ADDRESSES SOME BUT NOT ALL OF RPS’S
SHORTCOMINGS

APT is an improvement over RPS with regards to system transparency and
reporting timeliness, but its high level of customization could make it costly and
challenging to maintain. Furthermore, Amtrak developed APT and SAP around its
current business practices, and did not assess those practices to identify changes,
such as collection of more detailed cost data. Such data might enable Amtrak to
assign additional costs or make more precise allocations, which would lead to
more precise financial performance reporting. As a result, like RPS, APT allocates
rather than assigns a majority of Amtrak’s operating costs.

APT Is More Transparent and Timely than RPS, But Its Complex
Design May Be Challenging and Costly To Maintain

APT is more transparent than RPS and is capable of timely reporting, but its
complex design, caused by a high level of customization, will be difficult to
maintain. RPS lacked transparency because Amtrak did not adequately document
its methodology, and only a few individuals had access to the system.
Consequently, Amtrak management and other stakeholders questioned the
accuracy and reliability of the system’s performance reports.

APT is more transparent than RPS because Amtrak maintains up-to-date paper and
electronic copies of the system’s methodology, and grants access to both internal
and external stakeholders to review the methodology. Furthermore, Amtrak has a
process in place for reviewing suggestions from system users for changes to the
methodology. As revisions are implemented, Amtrak updates both the paper and
electronic copies of the methodology to maintain transparency.

While RPS regularly issued performance reports as late as 6 weeks after the end of
each reporting period—each month of the fiscal year—Amtrak officials told us
that APT will require only 14 business days following the end of the month to
produce reports. This reporting time meets the timeliness requirements of
Amtrak’s management and aligns more closely to the reporting timelines of
comparable railroads.

While APT’s transparency and reporting timeliness are markedly better than
RPS’s, its maintenance may be problematic because of its high level of
customization. RPS used an obsolete software platform and was also highly
customized. As the system aged, Amtrak had difficulty finding individuals with
the expertise to operate and maintain the system. FRA and Amtrak jointly
designed and developed APT. As a result, Amtrak will have to maintain APT
itself, as it did RPS. While off-the-shelf software systems must be customized to a
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 8 of 22
                                                                                    6


degree to support their users’ operations, Amtrak’s high level of customization,
which includes the SAP/APT interface, will require ongoing investment to ensure
continued viability.

Amtrak’s Reliance on Cost Allocation Reduces the Precision of APT’s
Reporting

Amtrak’s heavy reliance on cost allocation, which requires cost estimation,
reduces the precision of APT’s performance reporting. While it assigns over
90 percent of its revenue, Amtrak assigns only about 20 percent of its costs, and
allocates the rest. APT increased the percentage of assigned costs from RPS’s
5 percent to 20 percent. However, Amtrak is unable to assign a greater percentage
of costs because its current business practices do not require the collection of
detailed data on costs. The company did not assess its business practices to
identify changes that would allow more precise financial performance reporting.
For example, Amtrak’s current business practice does not call for tracking each
train journey’s fuel consumption, but rather relies on a formula that estimates a
journey’s fuel consumption. While every cost accounting system relies on
allocation to a degree, other railroads assign as much as 80 percent of their costs to
track their performance with precision. Before they introduce new systems, these
entities, for example, the Canadian National Railway Company and the Swiss
Federal Rail Company, analyze their business practices to identify changes that
will improve reporting precision.

While it did not engage in a business process analysis for APT and SAP’s
development, Amtrak is in the process of making changes to its business practices
in at least one area. For example, it is expanding its asset management system,
known as Maximo, to collect more detailed cost data regarding Amtrak’s capital
assets that will allow the company to increase its percentage of assigned costs.
Eventually, Maximo will be used to track the maintenance expenses for all of
Amtrak’s infrastructure and rolling stock assets, and feed these data into SAP. As
a result, Amtrak’s reporting of its maintenance and capital costs by route and line
of business will be more precise.

FRA’S AVOIDABLE COST METHODOLOGY, WHICH AMTRAK
HAS NOT YET IMPLEMENTED, HAS SIGNIFICANT LIMITATIONS

According to Amtrak officials, Amtrak has not yet implemented FRA’s
methodology for estimating avoidable costs because of time and resource
limitations. However, the methodology—meant to provide Amtrak and Congress
with information on the financial impact associated with eliminating any route—
has significant limitations because it relies to a substantial extent on statistical
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 9 of 22
                                                                                                                            7


estimation 13 that: (1) is not supported by economic theory; (2) does not account for
key factors such as wages and rents; and (3) is based on limited data. Other
railroad officials we met with have developed transparent and systematic
approaches to identify savings without using statistical estimation.

FRA’s Methodology Relies on a Questionable Use of Statistical
Estimation

Economic theory does not support FRA’s use of statistical estimation. According
to economic theory, the response of costs to changes in output at one company can
be estimated by using the relationship between costs and output levels seen across
multiple companies. For example, if costs are $100 higher at one company that
produces 1,000 more units of a product than other companies making the same
product, economic theory supports concluding that if another company increases
output by 1,000 units, its costs will also increase by $100. This support only holds
up under the assumption that individual companies minimize costs. FRA’s
methodology substitutes Amtrak’s responsibility centers 14 for individual
companies. It then uses the relationship between costs and activity levels across
responsibility centers to predict the change in costs for Amtrak as a whole
following a change in activity level.

The use of this relationship is problematic because minimizing Amtrak’s total
costs may be incompatible with minimizing responsibility center costs. For
example, minimizing total costs may require Amtrak to reduce its fuel costs,
which are assigned to one responsibility center. However, achieving lower fuel
costs may require increasing locomotive maintenance costs, which are assigned to
another responsibility center. Consequently, both responsibility centers cannot
minimize costs when Amtrak minimizes its total costs.

Economic theory does not support FRA’s designation of estimates derived using
one statistical process as “short run avoidable costs,” and those derived using
another process as “long run avoidable costs.” In economic theory, the difference
between short run and long run costs is based on some production factors, such as
railroad tracks, being fixed in the short run and all production factors being
flexible in the long run. Because FRA’s methodology does not account for any
fixed costs, it cannot produce appropriately differentiated cost estimates, which
may affect rail service planning.


13
   The avoidable cost shares of approximately one-fourth to one-third of total costs were determined using this
methodology.
14
   A responsibility center is an organizational unit within Amtrak’s financial system for which a specific manager can
be held responsible for financial results. FRA has grouped these centers by similarity of activities and functions into 9
cost families, such as maintenance of equipment and sales and marketing, and with 36 subfamilies including
maintenance of way track, locomotive maintenance, and fuel.
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 10 of 22
                                                                                                             8


The absence of key cost drivers, such as wages and rents, in FRA’s estimations
may bias results. For the most part, the estimations only relate cost changes to
changes in an activity measure, such as train-miles. Estimates of how much costs
would decrease with a reduction in train-miles using FRA’s methodology would,
for example, be biased upward if both wages and train-miles fell over the same
time period.

Two other aspects of the methodology’s use of statistical estimation raise
concerns. First, the estimates’ reliability and precision may be questionable
because FRA bases them on only 3 years’ worth of data. Second, for many cost
categories 15 the methodology uses an estimate of the share of costs that is
avoidable for one cost category to stand in for the share of costs that is avoidable
for other categories. For example, the share of costs estimated as avoidable for the
preventive and as-needed cost categories for locomotive and car maintenance is
used to calculate avoidable costs for major equipment repairs and capital
overhauls.

Use of Statistical Estimation to Identify Avoidable Costs Is Not
Standard Practice in the Railroad Industry

None of the passenger and freight rail entities we interviewed uses statistical
estimation to identify avoidable costs. There is no industry standard for avoidable
cost analysis, and it is viewed as an internal process meant to provide information
to management’s decision-making on future levels of service. FRA decided to use
a statistical method because it believed the method to be transparent and objective.
Other entities’ processes for these calculations vary from finance departments’
calculation of savings through systematic cost review, to use of checklists of
issues and costs developed by experts with detailed guidance on how to assess
them. Transparency is achieved by making thorough documentation of
assumptions and rules used in cost savings calculations publically available.

CONCLUSION

As it reorganizes, Amtrak will need APT and SAP to provide accurate and reliable
financial information and data to evaluate its business lines’ performance. While
APT and SAP represent an improvement over the prior cost accounting system,
weaknesses such as overreliance on cost allocation may inhibit Amtrak from
achieving improved operations and oversight of its business lines. Furthermore,
these weaknesses will inhibit Congress from obtaining the information necessary
to ensure the appropriate expenditure of tax payer provided funds.


15
     The share of these categories in total costs however, appears to be limited to less than ten percent.
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 11 of 22
                                                                                 9


RECOMMENDATIONS

We recommend that FRA:

1. Verify that the software interface enables the data from SAP to work correctly
   with APT.

2. Work with Amtrak to develop a plan to maintain APT’s long-term utility.

3. Work with Amtrak to analyze its business processes to identify changes that
   would enable it to assign additional costs wherever economically feasible.

4. Evaluate alternatives for addressing the requirement to calculate avoidable
   costs.

AGENCY COMMENTS AND OFFICE OF INSPECTOR GENERAL
RESPONSE

We provided a draft of our report to FRA on January 9, 2013 and received its
response on March 11, 2013. FRA’s complete response is included as an appendix
to this report. In its response, FRA concurred with all four of our
recommendations and provided planned actions and target dates for completion.
However, FRA stated that its existing avoidable cost methodology fulfills the
purpose of providing an order of magnitude estimate of changes to Amtrak’s
expenses from the elimination of a single route. We question FRA’s assertion
because if a comparison of the impact of eliminating different routes is necessary,
order of magnitude estimates could not likely differentiate between the savings
associated with eliminating each route. FRA also stated that in the event of major
reductions in Amtrak’s Federal grants, the elimination of multiple routes would
have to be considered and that the avoidable cost methodology would not be
sufficient under those circumstances. While FRA plans to update its analysis of
alternative approaches to avoidable cost estimation, we believe that FRA’s
statement demonstrates why the Agency needs to evaluate alternatives to the
current avoidable cost methodology. Therefore, we ask that FRA reconsider its
response to recommendation 4.

ACTIONS REQUIRED

We consider recommendations 1, 2, and 3 resolved but open pending completion
of planned actions. Concerning recommendation 4, we ask that within 30 days
from the issuance of this report, FRA provide us with additional information on its
planned approach to updating its prior analysis of alternative approaches for
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 12 of 22
                                                                                 10


calculating Amtrak’s avoidable costs. Accordingly, we consider recommendation
4 as open and unresolved until we receive FRA’s revised response, or the results
of its evaluation demonstrating that FRA has met the intent of our
recommendation. Toward that end, FRA also asked if we could share the
information we obtained on how related entities calculate avoidable costs. We
agree and plan to arrange a meeting to share that information with FRA at the
Agency’s convenience.

We appreciate the courtesies and cooperation of Federal Railroad Administration
representatives during this audit. If you have any questions concerning this report,
please call me at (202) 366-1995, or Ms. Yana Hudson, Program Director, at
(202) 366-2985.

                                         #

cc: DOT Audit Liaison (M-1)
    FRA Audit Liaison (RAD-41)
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 13 of 22
                                                                                11


EXHIBIT A. SCOPE AND METHODOLOGY

We conducted this congressionally-mandated performance audit from March 2012
to January 2013, in accordance with generally accepted Government auditing
standards. Those standards require that we plan and perform an audit to obtain
sufficient, appropriate evidence to provide a reasonable basis for our findings and
conclusions based on our audit objectives. We believe the evidence we obtained
provides a reasonable basis for our findings and conclusions based on our audit
objectives.

We interviewed Amtrak and FRA officials and their contractors and consultants to
identify critical elements of APT’s design and implementation and assess whether
the system meets the requirements to report Amtrak’s results by route, line of
business and major activity. From these interviews, we also determined the roles
and responsibilities of each entity in APT’s development and implementation. We
also reviewed APT’s cost methodology and participated in system demonstrations.
We interviewed officials at comparable railroads and academics and experts in the
fields of information technology and cost accounting to assess the reasonableness
of FRA’s cost methodology and to evaluate whether APT incorporates best
practices. Finally, we reviewed APT’s reports to assess whether Amtrak can track
and report on its financial performance by route, line of business and major
activity, and whether these reports capture all of Amtrak’s revenues and costs.

To assess whether APT addresses the concerns regarding RPS, Amtrak’s prior cost
accounting system—the issues of timeliness, over reliance on allocation of costs,
system maintenance and transparency—we interviewed Amtrak management staff
who oversaw both RPS’s operation and APT’s development. We also had Amtrak
management demonstrate how APT works and explain how aspects of APT
overcome specific shortcomings of RPS. We also interviewed consultants that
Amtrak hired in support of the development of their IT systems. We obtained and
reviewed a copy of FRA’s cost allocation methodology. We also interviewed
information technology and cost accounting experts with regards to how
comparable European transportation entities allocate and account for costs.
Finally, we interviewed officials with both North American Class I freight
railroads and intercity passenger rail carriers to explore comparable systems.

To assess whether APT’s avoidable cost module would produce avoidable costs
for each Amtrak route using a sound methodology, we reviewed module
documentation and interviewed Amtrak, FRA, and Volpe officials. We also
reviewed basic economic theory and common economic practice as exemplified
by Mas-Colell, Whinston, and Green’s “Microeconomic Theory” and
Wooldridge’s “Econometric Analysis of Cross Section and Panel Data.” To
determine how related entities calculated their avoidable costs, we conducted

Exhibit A. Scope and Methodology
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 14 of 22
                                                                                 12


interviews with North American Class I freight railroads and North American and
European intercity passenger rail carriers. We also interviewed rail cost experts at
Leeds University, Steer Davies Gleave, Lufthansa Systems, and Civity
Management Consultants.




Exhibit A. Scope and Methodology
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 15 of 22
                                                                                  13


EXHIBIT B. GLOSSARY OF KEY COST ACCOUNTING TERMS

allocated cost: In this report, allocated costs are the same as indirect costs (see
definition below).

allocation: The process of distributing costs or revenues to individual train
services and other businesses and customers. In this report, allocation refers to the
distribution of indirect costs.

assigned cost: In APT, these costs are directly traced to trains or other businesses
and customers rather than allocated. See definition of Direct Costs below for
further clarification.

direct costs: Costs that are directly expended or committed in the process of
producing a service or other output and that can be traced in the accounting system
exclusively to that service and/or output in an economically feasible manner.

indirect cost: The costs of resources committed or used as a result of the
production of a service or other output that cannot be traced in the accounting
system exclusively to that service and/or output in an economically feasible
manner.

shared costs: The costs incurred that support more than one service or other
output and that cannot be uniquely associated with an individual service or output.




Exhibit B. Glossar y of Key Cost Accounting Terms
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 16 of 22
                                                                           14


EXHIBIT C. ORGANIZATIONS VISITED OR CONTACTED

During this audit, we visited or contacted the following organizations:

FRA’s Contractors:
 • John A. Volpe National Transportation Systems Center (Volpe Center)
 • Dr. Robert Church – Contractor to Volpe Center

Amtrak’s Information Technology Consultants:
 • Accenture (SAP system)
 • Sandpoint Consulting (APT system)

North American Class I Freight Railroads:
 • Canadian National Railway Company
 • Norfolk Southern Corporation

Intercity Passenger Rail Carriers:
  • Deutsche Bahn AG Railway Company
  • Swiss Federal Railway Company
  • VIA Rail Canada

Information Technology, Cost Accounting and Economic Experts:
  • Lufthansa Systems
  • Civity Management Consultants, Hamburg, Germany
       Frank Zschoche, Founder and Partner
       Klaus Wittmeier, Senior Project Manager
  • Andrew Smith, Ph.d., Leeds University Business School, Leeds, United
      Kingdom
  • Tessa Wordsworth, Principal Consultant, Steere Davies Gleeve




Exhibit C. Organizations Visited or Contacted
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 17 of 22
                                                                          15


EXHIBIT D. MAJOR CONTRIBUTORS TO THIS REPORT

Name                             Title
Yana Hudson                      Program Director

Betty Krier                      Supervisory Economist/Program Director

Jay Borwankar                   Project Manager

Kevin Sanders                   Senior Financial Analyst

James Lonergan                  Senior Financial Analyst

Brian McNamara, Ph.D.           Senior Economist

Kang Cao, Ph.D.                 Senior Economist

Susan Neill                     Writer-Editor

Tom Denomme                     Consultant




Exhibit D. Major Contributors to this Report
           Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 18 of 22
                                                                                                         16

    APPENDIX. AGENCY COMMENTS




           U.S. Department
           of Transportation
           Federal Railroad Administration      MEMORANDUM
           INFORMATION: FRA Response to OIG Draft Report
Subject:                                                                        Date:   March 11, 2013
           on Amtrak’s New Cost Accounting System

  From:
           Joseph Szabo
              Federal Railroad Administrator

           Mitch Behm
                                                                         Reply to the
    To:       Assistant Inspector General for Rail,                          Attn of:   ROA-03
                  Maritime, and Economic Analysis

           Amtrak’s new cost accounting systemstrengthened by detailed study of intercity
           passenger rail expense allocation and avoidabilitymarks a major step forward in rail
           cost analysis. Amtrak Performance Tracking (APT) is designed to produce systematic,
           rational, and practical results with regard to both allocated and avoidable costs, at a level
           of complexity commensurate with the Amtrak’s diverse business lines and its necessary
           reliance on shared services and facilities.

           APT provides a consistent and reliable basis for establishing and allocating the costs of
           each train route operated by Amtrak, and thus supports implementation of section 209 of
           the Passenger Rail Improvement and Investment Act (PRIIA). Amtrak and the States,
           with approval from the Surface Transportation Boardthe Nation’s impartial arbiter of
           railway costingendorsed this APT-based methodology, demonstrating its broad
           acceptability among diverse stakeholders.

           Amtrak Enterprise Drives Complexity of Design

           The complexity and customization of APT represent a case of form following function.
           Amtrak operates 44 routes; of these, routes that substantially share facilities account for
           approximately half of Amtrak’s total train-miles and expenses. Furthermore, Amtrak
           engages in related ancillary businesses, e.g., commuter railroad services, infrastructure
           provision for commuter and freight rail, reimbursable rail services for other operators,
           and real estate leasing and management, which share facilities, personnel, and operations
           with many of Amtrak’s intercity passenger services.

           While simplicity and efficiency were goals throughout the methodology development
           process, allocating costs for a multiproduct enterprise with many joint costs necessitates
           customization and complexity. An off-the-shelf system would likely be criticized as

           Appendix. Agency Comments
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 19 of 22
                                                                                      17

simplistic, inaccurate, and unreliable. Moreover, given APT’s transparency and design
approach, FRA believes the system will be straightforward to maintain in the future.

Prudent Cost Allocation

Direct assignment of expenses is preferable to allocation, and APT was so designed, to
the extent practicable. However, some aspects of Amtrak operations will inevitably have
allocated components because routes that share all or most of their facilities with other
routes generate about half the company’s train-miles and expenses. At the same time,
Amtrak’s organizational structure and complexity necessitate some level of allocation.
About two-fifths of Amtrak expenses (corporate overhead and shared facilities) must be
allocated and another fifth (maintenance of equipment) must be substantially allocated as
they concern assets that are, in most cases, rotated among routes (Figure 1). Even the
transportation operations accounts include support activities, such as dispatching, that
necessitate allocation. Moreover, direct assignment in some cases, such as fuel, would be
costlyand without sufficient benefit to justify the costthereby making allocation the
more cost-effective approach.

                Figure 1: Analysis of Amtrak’s 2012 Route Expenses




    Source: APT Report for FY 2012

Balancing the costs and benefits of further APT refinements was a critical guiding
principle throughout APT development. FRA agrees with OIG that, where cost-effective
opportunities to further refine the allocation methods or substitute assignment for
allocation become apparent, Amtrak should certainly pursue them. However, provision
of improved financial performance data, particularly data that do not affect the total
corporate results, would not necessarily justify additional investments.
                                        Page 2 of 5
Appendix. Agency Comments
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 20 of 22
                                                                                         18

Avoidable Cost Methodology Fulfills Module’s Purpose

The avoidable expense module of APT is a significant advance in intercity passenger rail
costing. To estimate Amtrak’s route avoidable costs, APT developers analyzed detailed
operating expenses and used a hybrid approach involving business analysis and, where
possible, empirically-based equations. The level of detail and analysis are
unprecedented.

Identifying all possible trade-offs between cost centers, and, for each, determining the
precise combination of actions that a company would take in the event of a deletion of a
business segment would be impractically complex, costly, and beyond the scope of APT.
It is also unnecessary to achieve such theoretical purity and precision, given the purpose
of the avoidable costing function.

That purpose is to provide an order-of-magnitude estimate of changes to Amtrak’s
corporate expenses that would result from elimination of a single route, not from a full
restructuring of Amtrak. The analysis was guided by economic theory and commonly
used empirical techniques for estimating variability of costs. The result provides a
systematic and rational methodology for estimating the avoidability of route-level costs.

Moreover, the avoidable cost module provides only one piece of the net effect of a route
deletion on Amtrak’s bottom line. Connecting and diverted revenues, as well as
incremental costs on parallel routes, if any, can have a significant impact of overall
financial results. For example, the ticket revenue earned from a passenger traveling from
New York to Los Angeles (via Chicago) is divided between the Lake Shore Limited and
the Southwest Chief. If the Lake Shore Limited is eliminated, the passenger has some
choices:

   a. Forgo the trip, or use another mode entirely. This will eliminate the Lake Shore’s
      revenues and those on all connecting routes.
   b. Use another mode on which to reach Chicago, then transfer to the Southwest
      Chief. This will eliminate Lake Shore revenues but preserve those on connecting
      routes.
   c. Find another way to reach Los Angeles from New York by all-rail. There are
      three other obvious routings, plus a much longer route via New Orleans. This will
      eliminate Lake Shore revenues; the net revenue effect on Amtrak will depend on
      the routing chosen. Conceivably, there could be an expense effect as traffic
      increases on parallel routes.

Thus, the revenue projection is far from straightforward. Because of the complexity of
the assumptions that must be made on a city-pair basis (at least for high-volume city
pairs), uncertainties in the revenue domain are as challenging as those pertaining to
avoidable expenses.



                                        Page 3 of 5
Appendix. Agency Comments
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 21 of 22
                                                                                         19

Finally, PRIIA defined the “national rail passenger transportation system” largely on the
basis of Amtrak’s route structure as it existed in 2008. No deletions from that route
structure have been proposed or are imminent, thus further limiting the potential
immediate applications of APT’s avoidable cost methodology. In the event of major
reductions in Amtrak’s Federal grants, eliminating any single route would not likely be
adequate. Elimination of multiple routes might well need to be considered, as happened
in the late 1970s. The avoidable cost module would not suffice in such a circumstance,
because its results are not additive for more than one route. Instead, a case-specific
operating and financial analysis would be necessary.

OIG Recommendations and FRA Responses

OIG Recommendation 1: Verify that the software interface enables the data from SAP
to work correctly with APT.

       FRA Response: Concur

       FRA-funded action on this recommendation is underway at the Volpe Center. We
       expect Volpe to deliver to FRA a summary of its findings not later than the
       second quarter of FY 2014.

OIG Recommendation 2: Work with Amtrak to develop a plan to maintain APT’s long-
term utility.

       FRA Response: Concur

       FRA will require Amtrak to submit to FRA such a draft plan within 6 months of
       the effective date of the full-year FY 2014 operating grant agreement between
       FRA and Amtrak.

OIG Recommendation 3: Work with Amtrak to analyze its business processes to
identify changes that would enable it to assign additional costs wherever economically
feasible

       FRA Response: Concur

       Within 6 months of publication of OIG’s final report, FRA will identify cost
       elements in which Amtrak could either substitute assignment for allocation
       methodology, or further refine the method of allocation (given the minimum of
       allocation implicit in Amtrak’s mission and structure). The analysis will
       consolidate and update previous studies, and will incorporate Amtrak’s
       comments.




                                        Page 4 of 5
Appendix. Agency Comments
Case 1:19-cv-10378-JMF Document 33-49 Filed 02/06/20 Page 22 of 22
                                                                                       20

OIG Recommendation 4: Evaluate alternatives for addressing the requirement to
calculate avoidable costs.

       FRA Response: Concur

       While the adopted method fulfills the Congressional mandate for an avoidable
       costing methodology, FRA recognizes that alternative methods exist for avoidable
       expense estimation. Accordingly, within 6 months of OIG’s publication of its
       final report, we will summarize and update our prior analysis of such alternatives.
       To that end, we look forward to reviewing information OIG might have from its
       interviews to determine how related entities calculated their avoidable costs.

We appreciate this opportunity to offer additional perspective on the OIG draft report.
We also appreciate the courtesies of the OIG staff in conducting this review. Please
contact Rosalyn G. Millman, FRA Planning and Performance Officer, at 202.493.1339,
with any questions or requests for additional assistance.




                                       Page 5 of 5
Appendix. Agency Comments
